Acknowledgement
This Notice of Allowance is in response to amendments filed 4/19/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the eleventh through fourteenth lines of claim 1, the amended limitation of “wherein a number of instances of the autosuggestion presented increases when a travel speed is decreased and the number of instances of the autosuggestion presented decreases when the travel speed is increased” has been moved to the end of claim 1.
In the twelfth through fifteenth lines of claim 11, the amended limitation of “wherein a number of instances of the autosuggestion presented increases when a travel speed is decreased and the number of instances of the autosuggestion presented decreases when the travel speed is increased” has been moved to the end of claim 11.
In the eleventh through fourteenth lines of claim 16, the amended limitation of “wherein a number of instances of the autosuggestion presented increases when a travel speed is decreased and the number of instances of the autosuggestion presented decreases when the travel speed is increased” has been moved to the end of claim 16.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Gur et al. (US 2015/0161271 A1) and Lehman (US 8,762,053 B1), taken alone or in combination, does not teach the claimed navigation system, non-transitory computer readable medium, and method of operation of a navigation system comprising: 
determining a request classification based on a keyword included in a user request; 
generating a search result including the request classification with a control unit for presenting on a device; 
determining a retry classification based on the keyword included in a retry request; 
generating a carryover result based on an attribute priority, the retry classification, the request classification, or a combination thereof to carryover a user's intent from the user request to correlate the carryover result with the search result wherein the attribute priority includes a priority score of a carryover period higher than the priority score of a carryover distance; 
generating an autosuggestion based on the carryover result; and 
enabling a load distribution based on actuating a hardware module for presenting the autosuggestion on the device, 
wherein a number of instances of the autosuggestion presented increases when a travel speed is decreased and the number of instances of the autosuggestion presented decreases when the travel speed is increased.
The limitation of “a number of instances of the autosuggestion presented” is interpreted in light of the description provided in at least ¶0144-0145 of the specification, where a number of instances is defined as a number of options provided to the user. Upon further search and consideration, prior art discloses similar systems in which a number of instances of the autosuggestion presented increases when a travel speed is increased and the number of instances of the autosuggestion presented decreases when the travel speed is decreased (see at least col. 64, line 4-col. 65, line 10; col. 65, lines 60-67 of Lehman), so as to provide more POIs (i.e. autosuggestions) to a mobile device, e.g., in a vehicle, that is capable of traveling farther distances at higher speeds and less POIs to a mobile device, e.g., held by a pedestrian, that is limited to a smaller area at lower speeds. While it is well-known to limit information on a display of a vehicle while traveling, it would not be reasonable to modify the known prior art to decrease a number of “autosuggestions” for increased travel speeds and increase the number of “autosuggestions” for decreased travel speeds, in light of the overall claim. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661